Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 1 of 26 PageID 205



                            IN THE UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

ARMANDO AGUILAR, JULIA                              CASE NO.: 6:19-cv-866-Orl-41TBS
CUMBERLAND, and GRACIE BAXTER,
on behalf of themselves and all others
similarly situated,
                                                           CLASS ACTION

              Plaintiffs,

       v.

 USAA GENERAL INDEMNITY CO. and
 UNITED SERVICES AUTOMOBILE
 ASSOCIATION,

              Defendant.

____________________________________/

                            AMENDED CLASS ACTION COMPLAINT

       The Plaintiffs, Armando Aguilar, Julia Cumberland, and Gracie Baxter, individually and

on behalf of all others similarly situated, file this Amended Class Action Complaint against USAA

General Indemnity Co. and United Services Automobile Association (“USAA” or “Defendants”)

and in support state as follows:

                                   NATURE OF THE ACTION

       1.      This is a class action lawsuit by Plaintiffs Armando Aguilar, insured under a United

Services Automobile Association automobile policy, and Julia Cumberland and Gracie Baxter,

insured under the USAA General Indemnity Co. automobile policy, all of whom are insured for

private passenger auto physical damage under policies requiring payment of “Actual Cash Value”

or “ACV.” Additionally, Plaintiff Gracie Baxter was insured under an additional coverage entitled

“Car Replacement Assistance” coverage for which an additional premium is paid.
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 2 of 26 PageID 206



       2.      Defendants are a large private passenger auto insurance carrier operating in Florida.

One of the coverages Defendants offer is comprehensive and collision coverage. Upon information

and belief, Defendants systematically underpaid not just Plaintiffs but thousands of other putative

Class Members amounts Defendants owed its insureds for ACV losses for total loss vehicles

insured with comprehensive and collision coverage.

       3.      This lawsuit is brought by the Plaintiffs individually and on behalf and all other

similarly situated insureds in Florida who suffered damages due to Defendants’ practice of refusing

to pay full ACV payment or full total-loss payment (“FTLP”) – namely, title transfer fees and tag

transfer fees – to first-party total-loss insureds on physical damage policies containing

comprehensive and collision coverages. The failure to pay FTLP to first-party total losses owed to

the USAA insureds is a breach of the policy agreement and a clear breach of contract under Florida

law.

       4.      This lawsuit is additionally brought by Plaintiff Gracie Baxter individually and on

behalf of all other similarly situated insureds who suffered damages due to USAA’s failure to pay

the full amount owed under its Car Replacement Assistance coverage – namely, by first subtracting

sales tax from the ACV when calculating the additional 20% of ACV owed under the Policy – to

first-party total-loss insureds whose Policy included the Car Replacement Assistance coverage.

       5.      Plaintiffs bring a claim for breach of contract based on Defendants’ practice of

declining to include title and tag transfer fees notwithstanding its contractual obligation to do so.

Plaintiff Gracie Baxter additionally brings a claim for breach of contract based on its failure to

include sales tax in payments to insureds under the Car Replacement Assistance (“CRA”)

coverage.




                                                 2
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 3 of 26 PageID 207



                                  JURISDICTION AND VENUE

        6.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2),

because (a) Plaintiffs are members of the putative classes which consist of at least 100 members

and they and the Defendants are citizens of different states; (b) the amount-in-controversy exceeds

$5 million dollars exclusive of interest and costs; and (c) none of the exceptions under 1332 apply

to this claim.

        7.       This Court has personal jurisdiction over Defendants because the Defendants at all

times material hereto were licensed to transact in insurance in the State of Florida, have offices in

the State of Florida, write hundreds of millions of dollars in premiums in the State of Florida, and

engage in substantial business activities in the State of Florida and in this District.

        8.       Venue is proper in this Court because a substantial part of the events or omissions

giving rise to the claim occurred in this district and Defendants conduct customary and extensive

business in this District and are subject to personal jurisdiction in this District.

        9.       Defendants write hundreds of millions of dollars worth of premiums in the State of

Florida and nationwide. Upon information and belief, including the investigation of the

undersigned attorneys and publicly-available claims’ rates and earned premiums for private

passenger auto physical damage, Defendants adjusted and settled approximately 100,000 total-loss

claims in Florida during the relevant time period. The claims herein allege damages of, at

minimum, $79.35 for the Florida class. The average claim for the nationwide class is

approximately $900.00 – while Plaintiff Baxter does not know the exact number of total-losses of

vehicle insureds under the CRA coverage, a conservative estimate of 5% of total-losses would

nevertheless number well over 20,000 claims. Thus, the amount-in-controversy exceeds

$5,000,000, excluding prejudgment interest, injunctive relief, costs, and attorneys’ fees.



                                                   3
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 4 of 26 PageID 208



       10.     All conditions precedent to the bringing of this action, if any, have occurred or have

been waived.

                                         THE PARTIES

       11.     At all time material hereto, Plaintiff Armando Aguilar is and was a citizen of the

State of Florida and domiciled in Seminole County.

       12.     At all times material hereto, Plaintiff Gracie Baxter is and was a citizen of the State

of Florida and domiciled in Hillsborough County.

       13.     At all times material hereto, Plaintiff Julia Cumberland is and was a citizen of the

State of Florida and domiciled in Duval County.

       14.     At all times material hereto, Defendants are and were a corporation located in the

State of Texas and authorized to transact insurance in the State of Florida and conducting a

substantial part of its business in this District. Defendants’ principal place of business and

headquarters are both located in the State of Texas.

                                  FACTUAL ALLEGATIONS

       15.     Defendants are both subsidiary insurer entities under the USAA brand, and, along

with all other USAA-branded entities, issue the same private-passenger auto (“PPA”) physical

damage policies, implement the same claims handling and adjustment protocols, and are subject

to the same internal policies and procedures.

       16.     The Form Policies issued by United Services Automobile Association and USAA

General Indemnity Co. to Plaintiffs and all putative class members are virtually identical in all

material respects. Affixed hereto is the Policy Form issued to Mr. Aguilar (the “Policy”). The

terms therein are applicable and identical to the terms applicable to all putative Florida class

members.



                                                  4
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 5 of 26 PageID 209



        17.        Additionally, the Form Policy language concerning the CRA coverage available to

insureds and selected by all Nationwide class members is virtually identical in all material respects,

and makes the same promise to pay an additional 20% of ACV in the event of a total-loss to the

insured vehicle. Affixed hereto is the CRA amendment or endorsement issued to Ms. Baxter (the

“CRA Policy Clause”), which terms are applicable and identical as to all putative Nationwide class

members.

        18.        In its standardized Policy, Defendants promise, upon the occurrence of a total loss

to an insured vehicle, to provide payment of the actual cash value or ACV of the insured vehicle

to the insured.

        19.        ACV includes an obligation to pay state and local regulatory fees and taxes for total

loss vehicle comprehensive and collision coverage (full total-loss payment or FTLP). Such fees

include title transfer fees and tag transfer fees, both of which are mandatory fees imposed by the

State of Florida.

        20.        Defendants promise to provide in FTLP an amount that includes amounts for (at

minimum) sales tax, title transfer fees and tag transfer fees.

        21.        As a matter of uniform procedure, Defendants include sales tax (except as to

insureds with the CRA coverage, as discussed below) but do not include title and registration

transfer fees. 1




        1
         Defendants pay such sales tax because of Bastian v. United Servs. Auto. Ass'n, in which
Judge Corrigan ruled that Defendants failure to pay sales tax (unless and until proof of purchase
was provided by the insureds) constituted a breach of contract. 137 F. Supp. 3d 1272 (M.D. Fla.
2015). At the time, Defendants included title and registration transfer fees in making the ACV
payments (thereby acknowledging such fees are part of the ACV of insured vehicles) and such
fees were therefore not at issue in the case. Id. at 1278 (“USAA's practice of paying title fees and
license plate fees also cuts against the argument that sales tax is not part of the cost of buying a
comparable vehicle.”) The case subsequently settled as a class action, and Defendants began
                                                     5
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 6 of 26 PageID 210



       22.     Although Defendant USAA General includes sales tax in payments issued to

insureds without the additional CRA coverage, it removes sales tax from payments issued to

insureds who, like Ms. Baxter, are insured under the additional CRA coverage.

       23.     On behalf of the Florida class, Plaintiffs Aguilar and Cumberland allege that

Defendants’ failure to include title transfer fees and tag transfer fees in making payment to insureds

(who do not have CRA coverage) who suffered a total-loss (“Transfer Fee Claim”) constitutes a

breach of contract.

       24.     On behalf of the Nationwide class, Plaintiff Baxter alleges that USAA General’s

failure to pay sales tax, title transfer fees, and tag transfer fees in making payments to insureds

with CRA Coverage (“CRA Claim”) constitutes a breach of contract.

       25.     Such conduct constitutes a breach of contract as to, respectively, all Florida class

members (Transfer Fee Claim) and all Nationwide class members (CRA Claim).

                              PLAINTIFF AGUILAR ACCIDENT

       26.     At all times material hereto, Plaintiff Aguilar owned a 2008 GMC Canyon.

       27.     At all times material hereto, Mr. Aguilar insured the vehicle under an insurance

policy issued by Defendant United Services Automobile Association.

       28.     On or about February 15, 2019, Plaintiff was involved in an accident while

operating the vehicle. As a result of said accident, Plaintiff filed a claim for property damage with

United States Automobile Association, claim number 013789734-006.




paying sales tax on total-loss claims (except as to CRA insureds, as discussed herein). However,
Defendants unconscionably stopped paying title and tag transfer fees.
                                                  6
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 7 of 26 PageID 211



       29.      Following the filing of said claim, Defendant determined that the Insured Vehicle

was a total loss with an adjusted vehicle value of $3,464.00, and a total (after state sales tax of 6%

and county sales tax of 1%) of $3,706.48. Exh. A (Total Loss Settlement Review).

       30.      The base value was calculated by a third-party vendor (“CCC”), which bases

vehicles valuations on the cost to purchase similar vehicles with similar conditions and mileage.

       31.      USAA then provided the “Total” value amount minus a $1,000.00 deductible for a

final payment of $2,706.48 to Mr. Aguilar. Id.

       32.      USAA’s payment of $2,706.48 did not include amounts for title transfer or tag

transfer fees and was thus not an FTLP in breach of its contract with Mr. Aguilar, because the

contract promised to provide FTLP, including (at minimum) title transfer fee and tag transfer fee

amounts.

                            PLAINTIFF CUMBERLAND ACCIDENT

       33.      At all times material hereto, Plaintiff Cumberland owned a 2012 Mercedes-Benz

C-Class C250.

       34.      At all times material hereto, Ms. Cumberland insured the vehicle under an

insurance policy issued by Defendant USAA General Indemnity Co.

       35.      On or about December 20, 2018, Ms. Cumberland was involved in an accident

while operating the vehicle. As a result of said accident, Plaintiff filed a claim for property damage

with Defendant, claim number 026881378000000040001.

       36.      Following the filing of said claim, USAA determined that the vehicle was a total

loss with a base value of $11,616.00, an adjusted vehicle value of $12,292.00, and a total (after

sales tax) of $13,079.52.




                                                  7
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 8 of 26 PageID 212



       37.     The base value was calculated by a third-party vendor (“CCC”), which bases

vehicles valuations on the cost to purchase similar vehicles with similar conditions and mileage.

Exh. B (Valuation Report).

       38.     No amount for title transfer fee or tag transfer fee was included in the amount listed

in the CCC Market Valuation Report. Exh. B at 1. Rather, the Report asserted that the Total Value

of $13,079.52 may not reflect the settlement amount because things such as “license and fees”

were not taken into account in determining the value, and may need to be taken into account prior

to final determination of the settlement amount. Exh. B at 1.

       39.     Defendant then provided the “Total” value amount as determined by CCC minus a

$500.00 deductible for a final payment of $12,579.52 ACV to Ms. Cumberland. Exh. C (Total

Loss Settlement Explanation or “TLSE”).

       40.     USAA’s payment of $12,579.52 did not include amounts for title transfer or tag

transfer and was thus not an FTLP in breach of its contract with Ms. Cumberland, because the

contract promised to provide FTLP, including (at minimum) title transfer fee and tag transfer fee

amounts.

                              PLAINTIFF BAXTER ACCIDENT

       41.     At all times material hereto, Plaintiff Baxter owned a 2015 Kia Sorento LX.

       42.     At all times material hereto, Ms. Baxter insured the vehicle under an insurance

policy issued by Defendant USAA General Indemnity Co., which included CRA coverage.

       43.      On or about March 22, 2017, Ms. Baxter was involved in an accident while

operating the vehicle. As a result of said accident, Ms. Baxter filed a claim for property damage

with USAA General, claim number 029564233–006.




                                                 8
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 9 of 26 PageID 213



        44.     Following the filing of said claim, USAA General determined that the vehicle was

a total loss with a base value of $14,687.00, an adjusted vehicle value of $15,260.00, and a total

(after sales tax) of $16,225.60. Exh. D (Baxter Market Valuation Report).

        45.     No amount for title transfer fee or tag transfer fee was included in the amount listed

in the CCC Market Valuation Report.

        46.     In its Total Loss Settlement Letter, however, USAA General removed the sales tax,

and listed the amount as $15,260 (the adjusted vehicle value without sales tax). It then added CRA

of $3,139.25 for a Net Total (after deductible) of $18,864.85. Exh. E (Baxter TLSE Letter).

        47.     No amount was included for sales tax, title transfer fee, or tag transfer fee. Although

USAA General concedes sales tax is owed as an element of the ACV of an insured vehicle (which

is precisely what Judge Corrigan held in Bastian), USAA General removes sales tax only if the

insured possesses CRA Coverage, which constitutes a breach of contract (along with the failure to

pay title transfer and tag transfer fees).

                   USAA BUSINESS PRACTICE AS TO TRANSFER FEES

        48.     Defendants, pursuant to a standard and uniform business practice, never pay

insureds transfer fee amounts after a total-loss to an insured vehicle and never pays FTLP,

notwithstanding its’ contractual obligation to do so.

        49.     Defendants’ failure to pay tag and title transfer fee amounts constitutes a breach of

the Policy.

        50.     Sales tax, title transfer fees and tag transfer fees are mandatory applicable fees that

must be paid to replace any vehicle in the State of Florida.

        51.     Florida law requires that all vehicles be properly titled and registered in order to be

legally driven on Florida roadways. The fee to transfer title to a vehicle is, at minimum, $75.25.



                                                   9
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 10 of 26 PageID 214



         52.       Florida law requires that all vehicles have proper license plate (or tag) in order to

 be legally driven on Florida roadways. The fee to transfer license plate or tag is no less than $4.10.

         53.       Plaintiffs were owed FTLP, which includes title transfer fees and tag transfer fees,

 and state and local sales tax calculated as a percentage of the adjusted vehicle value.

         54.       In breach of its contract with Plaintiffs, Defendants did not include transfer fees in

 making the ACV payment for Plaintiffs’ total losses and thus did not make the FTLP required by

 its Policy.

         55.       Plaintiffs paid all premiums owed and otherwise satisfied all conditions precedent

 such that their insurance policy was in effect and operational at the time of the accident.

                           THE USAA GENERAL INSURANCE POLICY

         56.       Defendants’ insurance policy, under the section entitled “Part D, Physical Damage

 Coverage”, states that “Collision” and “Comprehensive” coverage means Defendants will pay for

 loss to a covered auto resulting from collision of the insured vehicle with another object and for

 any loss not covered by collision and not excluded from the policy. Exh. F (Policy) at 21. 2

         57.       The “insured auto” or “covered auto” is defined, inter alia, as the auto listed in the

 declarations page, regardless of ownership interest. Policy at 4.

         58.       In the “Physical Damage Section” section, under a provision entitled “Limits of

 Liability”, Defendant states, in relevant part, that the “limit of liability” for loss is the Actual Cash

 Value (ACV) of the damaged property. Policy at 23.

         59.       The limit of liability in the event of a total loss is the ACV of the total-loss vehicle.

         60.       There is no difference, for purposes of the duty to pay ACV on a first-party total

 loss claim, between a collision total-loss claim and an “other than collision” total-loss claim.



         2
             All pinpoint citations are to the Policy page number, not the total Exhibit page number.
                                                      10
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 11 of 26 PageID 215



        61.     ACV is defined in the Policy as, in relevant part, “the amount it would cost, at the

 time of loss, to buy a comparable vehicle.” Policy at 21.

        62.     Clearly, then, the policy language does not further define ACV as including: (1)

 any provision excluding mandatory transfer fees from ACV; (2) any provision deferring payment

 of the ACV mandatory transfer fees for any purpose whatsoever; (3) any provision requiring an

 insured to obtain a replacement vehicle at all in order to receive payment; (4) any provision

 requiring the insured to first obtain a replacement vehicle as a condition precedent to receiving

 ACV state and regulatory sales tax and/or fees; or (5) any provision linking the amount of ACV

 state and regulatory sales tax and/or fees to a particular replacement vehicle and the corresponding

 state or local regulatory sales tax and/or fees on said replacement vehicle.

        63.     According to Defendants’ Policy, insureds are owed the same amount – actual cash

 value of the insured vehicle – whether or not they replace the vehicle at all. Insureds are owed the

 same amount – actual cash value – whether or not they paid (or how much they paid) for the total-

 loss vehicle. Instead, in exchange for the premiums paid by the insureds, Defendants promise to

 pay a predictable amount – the actual cash value of the insured vehicle at the time of loss, including

 sales tax and transfer fees – irrespective of payments related to either the total-loss vehicle or the

 replacement vehicle (if any).

        64.     The Policy language applies to all covered autos irrespective of ownership interests

 – whether owned, financed or leased, insured autos are considered the same for purposes of the

 Policy. There are no differences in coverage, premiums, or policy language between leased,

 owned, and/or financed vehicles.

                   PAYMENT OF SALES TAX AND MANDATORY FEES

        65.     Sales tax, title transfer fees, and tag transfer fees are included as elements

 constituting the FTLP owed to insureds in the event of a total-loss.
                                                  11
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 12 of 26 PageID 216



        66.     By operation of law and the Policy language, and in the view of a reasonable

 insured, Defendants’ Policy promises to provide the costs to be incurred upon replacement of the

 vehicle.

        67.     Nevertheless, Defendants decline to include all such fees, taxes and costs in making

 ACV payment to total-loss insureds – specifically tag and title transfer fee amounts – thereby

 breaching its contracts with insureds.

                                      USAA CRA CLAUSE

        68.     For insureds who elect to pay for additional CRA Coverage, USAA and all its

 entities and subsidiaries (including USAA General) provides additional coverage of 20% of ACV

 on top of the full ACV.

        69.     In the CRA Clause, USAA General asserts that, if the insured possesses CRA

 Coverage, “we will pay an additional 20% of the actual cash value of the vehicle at the time of

 loss.” Exh. G (CRA Clause) at pg. 2 of 3.

        70.     The Clause further states that such amount is separate from the amount owed under

 the normal comprehensive and collision coverage, i.e. actual cash value. Id. In other words, the

 two amounts do not intertwine – under comprehensive and collision coverage, insureds are owed

 the vehicle’s ACV, and under the CRA Coverage (when applicable), insureds are separately owed

 an additional 20% of the vehicle’s ACV.

        71.     Nowhere in the Clause does USAA General assert that any amount will be

 subtracted from the ACV paid under comprehensive and collision coverage prior to adding the

 20% owed under the CRA Coverage.




                                                 12
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 13 of 26 PageID 217



              USAA BUSINESS PRACTICE RELATED TO CRA COVERAGE

        72.      USAA (including USAA General), however, violates its Policy as to insureds with

 CRA Coverage. Rather than paying the amount promised and paid to insureds pursuant to the

 comprehensive and collision coverage and then separately adding 20% of such amount, as

 promised by the CRA Clause, USAA subtracts sales tax prior to calculating the 20% additional

 coverage owed.

        73.     Such action is in clear violation of the CRA Coverage.

        74.     Consider a hypothetical where a vehicle is a total-loss, and has an adjusted vehicle

 value of $10,000, with sales tax of $600.00. If the insured did not have CRA Coverage, but merely

 had normal comprehensive and collision coverage, USAA General would pay $10,600. 20% of

 $10,600 is $2,120, for a total $12,720. Incredibly, however, that is not the amount USAA General

 would pay. Instead, USAA General would first subtract the $600.00 in sales tax, and calculate the

 20% based only on the adjusted vehicle value of $10,000, which comes to $2,000. USAA General

 would then add that amount to the $10,000, for a total of $12,000.

        75.     The total underpayment in this hypothetical – setting aside title transfer fees and

 tag transfer fees for purposes of the hypothetical – is $720.00. First, there is the underpayment of

 $600.00 owed under comprehensive and collision coverage, which USAA inexplicably never pays

 at all, not even to add to the amount after calculating the 20% owed under the CRA Clause. 3 The




        3
           In other words, theoretically USAA could subtract sales tax prior to calculating the 20%
 CRA Coverage, but then add the amount back when issuing payment. Under that scenario, the
 total payment would be $12,600 ($10,000 plus $2,000, and then re-adding the $600.00 in sales
 tax), and the underpayment would only be $120.00 (20% of the $600.00 that should not have
 been subtracted from ACV). Thus, while such practice would still be a breach, at least USAA
 would still be paying sales tax and thus properly paying the comprehensive and collision
 coverage, and simply underpaying the CRA Coverage. Under USAA’s actual practice, however,
 it is underpaying both the comprehensive and collision coverage, and the CRA Coverage.
                                                 13
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 14 of 26 PageID 218



 additional underpayment of $120.00 arises because 20% of $600.00 – which should have been

 included in the calculation – is $120.00.

                                     CLASS ALLEGATIONS

        76.     Plaintiffs bring this action seeking representation of a class pursuant to Fed. R. Civ.

 23(a) and (b)(3).

        77.     Plaintiffs Aguilar and Cumberland bring this action individually and as class

 representatives of all other persons or entities similarly situated, more specifically defined as

 follows:

                                         FLORIDA CLASS

                All insureds, under any Florida policy issued by Defendants with the
                same operative policy language covering a vehicle with private-
                passenger auto physical damage coverage for comprehensive or
                collision loss (but without CRA Coverage) where such vehicle was
                declared a total loss, who made a first-party claim for total loss
                determined by Defendants to be a covered claim, whose claim was
                adjusted as a total loss, where the ACV payment amount equaled
                less than 1) the adjusted vehicle value, plus 2) state and local sales
                tax, plus 3) $75.25 in title transfer fees, plus 4) $4.60 in tag transfer
                fees, minus 5) the applicable deductible, and where such claim was
                made on or after May 7, 2014, until the date of any certification
                order.


        78.     Plaintiff Baxter brings this action individually and as class representative of all

 persons or entities similarly situated, more specifically defined as follows:

                                      NATIONWIDE CLASS

                All insureds, under any United States policy issued by USAA
                General with the same operative policy language covering a vehicle
                with private-passenger auto physical damage coverage for
                comprehensive or collision loss and with CRA Coverage where such
                vehicle was declared a total loss, who made a first-party claim for
                total loss determined by USAA General to be a covered claim with
                CRA Coverage, whose claim was adjusted as a total loss, where
                USAA General subtracted sales tax prior to calculating the
                additional 20% CRA amount, and where such claim was made

                                                   14
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 15 of 26 PageID 219



                 within the applicable statute of limitations period prior to the date
                 on which this Amended Complaint was filed until the date of any
                 certification order.

                                FLORIDA CLASS ALLEGATIONS

         79.     In this section, “Plaintiffs” refer to Plaintiffs Aguilar and Cumberland, but not

 Plaintiff Baxter and “class” or “class members” refers to the Florida Class and members thereof.

         80.     Plaintiffs’ claims are typical under Rule 23(a)(3) to those of all the Florida Class

 Members because members of the class are similarly affected by Defendants’ failure to pay ACV

 state and local sales tax and regulatory fees upon the total loss of insured vehicles. Plaintiffs’

 claims are typical of the claims of all other members of the class because all such claims arise from

 the improper failure by Defendant to pay state and local regulatory fees – specifically tag and title

 transfer fees – upon the total loss of insured vehicles. Plaintiffs’ claim is based on the same policy

 language and promises as all other class members’ claim. Plaintiffs are not making any unique

 claims nor are they subject to any affirmative defenses such that the typicality requirement is

 unsatisfied.

         81.     The material and relevant policy terms for each class member are substantially

 identical to the terms of Plaintiffs’ Policy.

         82.     Plaintiffs’ claims raises questions of law and fact common to all Class Members

 within the meaning of Rule 23(a)(2) and they predominate over any questions affecting only

 individual Class Members within the meaning of Rule 23(b)(3). The common questions include,

 but are not limited to, the following: (a) whether, under the Defendants’ standardized policy

 language, Plaintiffs and the class members are owed FTLP upon the total loss of an insured vehicle;

 (b) whether Plaintiffs and the Class Members are owed title transfer fees and tag transfer fees




                                                  15
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 16 of 26 PageID 220



 pursuant to the Policy promise; and (c) whether Defendants breached its insurance contracts with

 Plaintiffs and the Class Members by failing to make FTLP upon the total loss of an insured vehicle.

        83.     Plaintiffs and their counsel will fairly and adequately protect and represent the

 interests of each member of both classes as contemplated by Rule 23(a)(4).

        84.     Plaintiffs are committed to the vigorous prosecution of this action and have retained

 competent counsel experienced in prosecuting class actions. Plaintiffs’ counsel successfully

 litigated other class action cases similar to that here, where insurers breached contracts with

 insureds by failing to include sales tax and/or total loss fees after total losses, and are experienced

 class action litigators. Plaintiffs possess no interests in conflict with those of the Class Members,

 and are committed to zealously protecting the interests of Class Members.

        85.     Pursuant to Rule 23(b)(3), a class action is superior to the other available methods

 for a fair and efficient adjudication of the controversy because, among other reasons, it is desirable

 to concentrate the litigation of the Class Members’ claims in one forum, as it will conserve party

 and judicial resources and facilitate the consistency of adjudications. Furthermore, because the

 damages suffered by individual Class Members is relatively small, their interests in maintaining

 separate actions is questionable and the expense and burden of individual litigation makes it

 impracticable for Class Members to seek individual redress for the wrongs done to them. Plaintiffs

 know of no difficulty that would be encountered in the management of this case that would

 preclude its maintenance as a class action.

        86.     The issues related to Plaintiffs’ claims do not vary from the issues relating to the

 claims of the other members of the Class such that a class action provides a more efficient vehicle

 to resolve this claim than through a myriad of separate lawsuits.

        87.     Certification of the class is also supported by the following considerations:



                                                   16
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 17 of 26 PageID 221



              a. The relatively small amount of damages that members of the Florida Class suffered

                 on an individual basis would not justify the prosecution of separate lawsuits;

              b. Counsel in this class action is not aware of any previously filed litigation against

                 the Defendants in which any of the members of the class or the Defendants are a

                 party such that the questions of fact and law relevant to Defendants and the Class

                 can be adjudicated; and

              c. No difficulties would be encountered in the management of Plaintiffs’ claim on a

                 class action basis, because the class is readily definable and the prosecution of this

                 class action would reduce the possibility of repetitious litigation.

        88.      Although the precise number of Class Members is unknown to Plaintiffs at this time

 and can only be determined through appropriate discovery, Plaintiffs believe that because

 Defendants are among the largest motor vehicle insurers in the State of Florida and write hundreds

 of millions of dollars of private-passenger physical damage coverage premiums, the class of

 persons affected by the unlawful practice consists of thousands of individuals or the class of

 persons affected are otherwise so numerous that joinder of all class members is impractical. The

 unlawful practice alleged herein is a standardized and uniform practice, employed by Defendants

 pursuant to standardized insurance policy language, and results in the retention by Defendants of

 insurance benefits and monies properly owed to Plaintiffs and the class members. Upon

 information and belief, the number of Class Members is approximately 100,000. Thus, numerosity

 under Rule 23(a)(1) is established.

        89.      The relevant Policy provisions for each Class Member are the same. The relevant

 law relating to the interpretation and application of those Policy provisions for each Class Member

 is the same.



                                                   17
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 18 of 26 PageID 222



         90.     Plaintiffs, individually and on behalf of Class Members, seek monetary damages

 for title and tag transfer in the amount of $79.35, which were owed under Defendants’ Policy and

 which Defendant refused to pay.

                            NATIONWIDE CLASS ALLEGATIONS 4

         91.     In this section, “Plaintiff” refers to Plaintiff Baxter, and not to Plaintiffs Aguilar

 and Cumberland, and “class” and “class members” refers to the Nationwide Class and members

 thereof.

         92.     Both the Policy, including comprehensive and collision coverage, the limits of

 liability section, and the definition of ACV, and the CRA Clause are materially identical as to

 Plaintiff and all members of the Nationwide Class, and apply equally to Plaintiff and all Class

 Members.

         93.     Plaintiff’s claims are typical under Rule 23(a)(3) to those of all the Nationwide

 Class Members because, among other reasons, members of the class are similarly affected by

 USAA General’s practice of subtracting sales tax prior to calculating the 20% additional CRA

 coverage owed to insureds and failure to properly include sales tax in making the ACV and CRA

 payment. Plaintiff’s claim is based on the same policy language and promises as all other class

 members’ claim. Plaintiff is not making any unique claims nor is she subject to any affirmative

 defenses such that the typicality requirement is unsatisfied.

         94.     The material and relevant policy terms for each class member are substantially

 identical to the terms of Plaintiff’s Policy.




         4
           While, given similarities between the claims, Defendant, and class counsel, there is
 significant overlap in some of the allegations between the Florida Class and Nationwide Class,
 for clarity’s sake, Plaintiff Baxter repeats some of the facts herein even where they overlap with
 those of the Florida Class.
                                                   18
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 19 of 26 PageID 223



        95.     Plaintiff’s claim raises questions of law and fact common to all Class Members

 within the meaning of Rule 23(a)(2) and they predominate over any questions affecting only

 individual Class Members within the meaning of Rule 23(b)(3). The common questions include,

 but are not limited to, the following: (a) whether, under USAA General’s standardized policy

 language, Plaintiff and the Class Members are owed FTLP of ACV upon the total loss of an insured

 vehicle, including sales tax; (b) whether USAA General is permitted to subtract sales tax from the

 ACV payment amount prior to calculating the additional 20% CRA Coverage owed; and (c)

 whether USAA General breached its insurance contracts with Plaintiff and the Class Members.

        96.     Plaintiff and her counsel will fairly and adequately protect and represent the

 interests of each Nationwide Class Member as contemplated by Rule 23(a)(4).

        97.     Plaintiff is committed to the vigorous prosecution of this action and retained

 competent counsel experienced in prosecuting class actions. Plaintiff possesses no interests in

 conflict with those of the Class Members, and is committed to zealously protecting the interests of

 Class Members.

        98.     Pursuant to Rule 23(b)(3), a class action is superior to the other available methods

 for a fair and efficient adjudication of the controversy because, among other reasons, it is desirable

 to concentrate the litigation of the Class Members’ claims in one forum, as it will conserve party

 and judicial resources and facilitate the consistency of adjudications. Furthermore, because the

 damages suffered by individual Class Members is relatively small, their interests in maintaining

 separate actions is questionable and the expense and burden of individual litigation makes it

 impracticable for Class Members to seek individual redress for the wrongs done to them. Plaintiff

 knows of no difficulty that would be encountered in the management of this case that would

 preclude its maintenance as a class action.



                                                  19
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 20 of 26 PageID 224



        99.      The issues related to Plaintiff’s claims do not vary from the issues relating to the

 claims of the other members such that a class action provides a more efficient vehicle to resolve

 this claim than through a myriad of separate lawsuits.

        100.     Certification of the class is also supported by the following considerations:

              a. The relatively small amount of damages that members of the Nationwide Class

                 suffered on an individual basis would not justify the prosecution of separate

                 lawsuits;

              b. Counsel in this class action is not aware of any previously filed litigation against

                 the Defendants in which any of the members of the class are a party and which any

                 question of law or fact in the subject action can be adjudicated; and

              c. No difficulties would be encountered in the management of Plaintiffs’ claim on a

                 class action basis, because the class is readily definable and the prosecution of this

                 class action would reduce the possibility of repetitious litigation.

        101.     Although the precise number of Class Members is unknown to Plaintiff at this time

 and can only be determined through appropriate discovery, Plaintiff believes that because USAA

 General is among the largest motor vehicle insurers in the State of Florida and throughout the

 several states, and wrote billions of dollars of private-passenger physical damage coverage

 premiums during the Class Period, the class of persons affected by the unlawful practice consists

 of thousands of individuals or the class of persons affected are otherwise so numerous that joinder

 of all class members is impractical. The unlawful practice alleged is a standardized and uniform

 practice, employed by USAA General pursuant to standardized insurance policy language,

 including a standardized CRA Clause, and results in the retention by USAA General of insurance

 benefits and monies properly owed to Plaintiff and the Class Members. Upon information and



                                                   20
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 21 of 26 PageID 225



 belief, the number of Class Members likely exceeds 20,000, and could approach closer to 100,000.

 Thus, numerosity under Rule 23(a)(1) is established.

  COUNT I: CLAIM FOR BREACH OF CONTRACT AGAINST BOTH DEFENDANTS

          102.   Paragraphs 1-21, 23, 25-40, 48-67, 76-77, and 79-90 are hereby incorporated by

 reference.

          103.   This count is brought by Plaintiffs Julia Cumberland and Armando Aguilar

 individually and on behalf of the Florida Class Members.

          104.   Plaintiff Cumberland was party to an insurance contract with USAA General

 Indemnity Co. as set forth herein. Plaintiff Aguilar was party to an insurance contract with United

 States Automobile Association as set forth herein. All Florida Class Members were parties to an

 insurance contract with Defendants containing terms materially identical to those of both Plaintiff

 Cumberland and Plaintiff Aguilar.

          105.   The interpretation of Plaintiffs’ and all Class Members’ insurance policies is

 governed by Florida law.

          106.   Plaintiffs and all Class Members made a claim determined by Defendants to be a

 first-party total loss under the insurance policy, and determined by Defendants to be a covered

 claim.

          107.   Defendants, by paying the total loss claim, determined that Plaintiffs and each Class

 Member complied with the terms of their insurance contracts, and fulfilled all duties and conditions

 under the Policies necessary to be paid on her or her total loss.

          108.   Pursuant to the aforementioned uniform contractual provisions, upon the total loss

 of insured vehicles, Plaintiffs and every Class Member were owed the ACV of the vehicle.

          109.   Defendants refused to make a FTLP and thus failed to pay ACV owed under the

 Policy to Plaintiffs and every Class Member.
                                                  21
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 22 of 26 PageID 226



        110.    Defendants’ failure to provide the promised coverage constitutes a material breach

 of contract with Plaintiffs and every Class Member.

        111.    As a result of said breaches, Plaintiffs and the Class Members are entitled under

 Defendants’ insurance policies to sums representing the benefits owed for full ACV payment,

 including sales tax, title transfer fees, and tag transfer fees, as well as costs, prejudgment and post-

 judgment interest, injunctive relief and other relief as appropriate, including attorney’s fees

 pursuant to Fla. Stat. § 627.428.

                                       RELIEF REQUESTED

        WHEREFORE, Plaintiff Julia Cumberland and Plaintiff Armando Aguilar, individually

 and on behalf of the Florida Class Members, demand a trial by jury on all triable issues and seek

 relief and judgment as follows:

            ● For an Order certifying this action as a Class Action on behalf of the Florida Class

                described above;

            ● For an award of compensatory damages for the Class in amounts owed under the

                Policies;

            ● For all other damages according to proof;

            ● For an award of attorney’s fees and expenses as appropriate pursuant to applicable

                law, including Fla. Stat. § 627.428;

            ● For costs of suit incurred herein;

            ● For pre and post judgment interests on any amounts awarded;

            ● For injunctive and other further forms of relief as this Court deems just and proper.




                                                   22
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 23 of 26 PageID 227



    COUNT II: CLAIM FOR BREACH OF CONTRACT AGAINST USAA GENERAL

        112.    Paragraphs 1-22, 24-25, 41-76, 78, and 91-101 are hereby incorporated by

 reference.

        113.    This count is brought by Plaintiff Gracie Baxter individually and on behalf of the

 Nationwide Class Members.

        114.    Plaintiff Baxter was party to an insurance contract with USAA General Indemnity

 Co. as set forth herein. All Nationwide Class Members were parties to an insurance contract with

 USAA General containing terms, including related both to Physical Damage, comprehensive and

 collision loss, and the CRA Clause, materially identical to those of Plaintiff Baxter.

        115.    Plaintiff and all Class Members made a claim determined by USAA General to be

 a first-party total loss under the insurance policy, and determined by USAA General to be a

 covered claim, including CRA.

        116.    USAA General, by paying the total loss claim, determined that Plaintiff and each

 Class Member complied with the terms of their insurance contracts, and fulfilled all duties and

 conditions under the Policies necessary to be paid on her or her total loss.

        117.    Pursuant to the aforementioned uniform contractual provisions, upon the total loss

 of insured vehicles, Plaintiff and every Class Member were owed the ACV of the vehicle.

        118.    Pursuant to the aforementioned uniform contractual provisions, upon the total loss

 of insured vehicles, Plaintiff and ever Class Member were separately owed an additional 20% of

 the ACV of the vehicle.

        119.    USAA General did not include title or tag transfer fees and subtracted sales tax

 from the ACV Payment prior to calculating the 20% of ACV owed pursuant to the CRA

 Coverage, thereby breaching its contract with Plaintiff and every Class Member.



                                                  23
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 24 of 26 PageID 228



        120.    USAA General did not add sales tax back to the payment amount at any time,

 thereby breaching its contract with Plaintiff and every Class Member.

        121.    USAA General did not add title transfer or tag transfer fee amounts to the

 payment amount at any time, thereby breaching its contract with Plaintiff and every Class

 Member.

        122.    USAA General’s failure to provide the promised coverage constitutes a material

 breach of contract with Plaintiff and every Class Member.

        123.    As a result of said breaches, Plaintiff and the Class Members are entitled under the

 insurance policies to sums representing the benefits owed for full ACV and CRA payment,

 including sales tax, title transfer fees and tag transfer fees, as well as costs, prejudgment and post-

 judgment interest, injunctive relief and other relief as appropriate, including attorney’s fees

 pursuant to Fla. Stat. § 627.428.

                                       RELIEF REQUESTED

        WHEREFORE, Plaintiff Gracie Baxter, individually and on behalf of the Nationwide Class

 Members, demand a trial by jury on all triable issues and seek relief and judgment as follows:

            ● For an Order certifying this action as a Class Action on behalf of the Nationwide

                Class described above;

            ● For an award of compensatory damages for the Class in amounts owed under the

                Policies;

            ● For all other damages according to proof;

            ● For an award of attorney’s fees and expenses as appropriate pursuant to applicable

                law, including Fla. Stat. § 627.428;

            ● For costs of suit incurred herein;

            ● For pre and post judgment interests on any amounts awarded;
                                                   24
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 25 of 26 PageID 229



            ● For injunctive and other further forms of relief as this Court deems just and proper.



 Dated this 12th day of July, 2019.

                                                     Respectfully submitted,


                                                     NORMAND PLLC
                                                     /s/ Jake Phillips
                                                     Jacob L. Phillips
                                                     FBN: 120130
                                                     /s/ Ed Normand
                                                     Edmund A. Normand
                                                     FBN: 865590
                                                     NORMAND PLLC
                                                     3165 McCrory Place, Ste. 175
                                                     Orlando, FL 32803
                                                     Tel: 407.603.6031
                                                     jacob.phillips@normandpllc.com
                                                     ed@ednormand.com
                                                     service@normandpllc.com

                                                     CHRISTOPHER J. LYNCH, P.A.
                                                     /s/ Christopher J. Lynch
                                                     FBN: 331041
                                                     Christopher J. Lynch, P.A.
                                                     6915 Red Road, Suite 208
                                                     Coral Gables, FL 33143
                                                     Tel: 312.967.3653
                                                     clynch@hunterlynchlaw.com
                                                     lmartinez@hunterlynchlaw.com

                                                     SHAMIS & GENTILE
                                                     /s/ Andrew J. Shamis
                                                     Andrew J. Shamis, Esq.
                                                     FBN: 101754
                                                     ashamis@shamisgentile.com
                                                     14 NE 1st Avenue, Suite 1205
                                                     Miami, FL, 33132
                                                     305.479.2299




                                                25
Case 6:19-cv-00866-CEM-EJK Document 20 Filed 07/12/19 Page 26 of 26 PageID 230



                                           EDELSBERG LAW, P.A.
                                           /s/ Scott Edelsberg, Esq.
                                           Scott Edelsberg, Esq.
                                           FBN: 0100537
                                           scott@edelsberglaw.com
                                           19495 Biscayne Blvd #607
                                           Aventura, FL, 33180


                                           Counsel for Plaintiffs




                                      26
